Citation Nr: 1119975	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for pes planus.

[The claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his December 2006 Substantive Appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled in September 2009 and the RO informed the Veteran of that hearing in August 2009.  He failed to attend.  

In the instant document the Board addresses only the issue reflected on the title page.  Another issue is currently before the Board but with regard to that issue the Veteran is represented by a different representative.  That issue is addressed in a separate document.  

In October 2009 the Board remanded this issue to the agency of original jurisdiction (AOJ) for additional development.  It has since been returned to the Board.  This issue is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that bilateral pes planus was aggravated during his active service.  

In October 2009 the Board remanded this issue to the RO via the AMC so that VA could afford the Veteran an examination and obtain a medical opinion.  Specifically, the Board asked that the examiner provide an expert opinion as to whether the Veteran's pes planus, noted at entry into service, increased in severity during his active service, and, if so, whether such increase was beyond the natural progress of the condition.  Furthermore, the Board stated that a rational was required for all opinions rendered.  

In June 2010 VA afforded the Veteran an examination of his feet.  The examiner indicated that he had reviewed the Veteran's claims file.  The examiner's opinion was, in its entirety, as follows:  

"With currently available information it would be speculation for me to identify a change in the amount of foot pronation and arch change since it was identified at the time of his entry into the Marine Corps."  

Based on recent decisions from the Court, this is not an adequate examination because the examiner has not sufficiently addressed the questions posed by the Board and has not provided an adequate rationale for what he did address.  

First, the Board did not ask the examiner if the Veteran had a change in his arch or foot pronation but whether his pes planus had increased in severity.  Of note is that the severity of disability for flatfoot as specified in VA's schedular rating criteria is not explicitly limited to changes in pronation or the arch.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Therefore, if a permanent increase in severity depends solely on changes in pronation or the arch the examiner is required to state such and to explain why.  The examiner did neither.  

Second, the examiner's explanation for why he could not offer an opinion without resorting to speculation amounts to a statement that he does not have enough information to provide a conclusive opinion; which is too abbreviated to satisfy the requirements as explained by the U.S. Court of Appeals for Veterans Claims (Veterans Court).  

When an examiner states that he cannot reach a conclusion without resort to speculation it must be clear that he has considered all procurable and assembled data and that his opinion reflects the limitations of knowledge in the medical community at large and not simply those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In this case, the examiner must clearly identify precisely what facts cannot be determined and, rather than simply record the statements of the Veteran and note a history as found in the claims file, must explain how the Veteran's reported history and information in the claims file is relevant to his opinion.  

On remand, the Veteran must be scheduled for another examination and an adequate opinion must be obtained.  See Stegall v West, 11 Vet. App. 268 (1998).  As a matter of completeness, the Board includes the explanation it provided in the prior remand as to why VA has not yet fulfilled its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

A December 6, 1962 entry in the service treatment records includes the following:  "Second degree pes planus, bilateral, asymptomatic, NCD [not considered disqualifying."  

Of record is a March 2005 request from the RO for examinations of several disabilities for which the Veteran had claimed entitlement to service connection, including flat feet.  The RO requested that the examiner determine if the Veteran had flat feet and, if so, whether his flat feet were related to incidents of flat feet noted in military service.  

In April 2005 the Veteran underwent a VA examination of his feet.  The examiner stated as follows "The veteran's service medical record in particular has been reviewed page by page x 2 without finding information related to pes planus on entrance examination, on exit examination or through military experience."  Under a heading for "ASSESSMENT" the examiner stated that the Veteran had borderline to mild bilateral pes planus without documentation to form a nexus association to active service.  

The examiner's statement that there was no information of pes planus in the service treatment records is incorrect.  As stated above, pes planus was noted in the December 6, 1962 entry in the service treatment records.  His opinion, or assessment, is based on incorrect facts.  The Board finds that this opinion is inadequate because the Board has no idea, without inserting its own opinion, as to what the examiner's determination would have been had he found the December 6,1962 notation in the service treatment records.  

The Veterans Court has stated as follows:  "[o]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if statutorily not required to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, on remand, the Veteran must be afforded a VA examination which includes an accurate review of the record and medical opinion supported by an adequate explanation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his feet.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  

The examiner is asked to specifically note the November 6, 1962 entry in the Veteran's service treatment records and to state whether it is at least as likely as not that the Veteran's pes planus permanently increased in severity during his active service (from December 1962 to April 1966).  

If the examiner finds that the Veteran's pes planus permanently increased in severity during his active service, the examiner must provide an opinion as to whether such increase was beyond the natural progression of the condition.  

If it is the examiner's expert opinion that the questions posed by the Board cannot be answered without resort to mere speculation, the examiner must explain precisely why he or she has arrived at that opinion.  If it is because the currently available evidence is insufficient to arrive at a conclusion other than by mere speculation, the examiner must explain precisely what information or facts are lacking, how that information or those facts are related to or determinative of the questions the Board has posed, and the extent to which interview with the Veteran and review of the claims file has been considered but fails to provide those facts or information.  

2.  Then, readjudicate the issue of whether VA disability compensation benefits are warranted for pes planus.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

